Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
EXAMINER’S AMENMENT
	The Examiner initiated a telephone interview with the Applicants (Mr. Michael E. Carmen 43,533) on 12/29/2021. The examiner informed the Applicants that the that the newly amended independent claims 1, 7, and 13 are in condition for allowance except for some minor 112 first paragraph related issues. The Examiner specifically stated that the limitation that terminal device generates data block is not described or supported by the claimed specification. The Examiner inquired whether the Applicant would be willing to amend independent claims 1, 7, and 13 to overcome the 112 related issues. The Applicant agreed to the above proposal and performed the amendment and emailed a copy of the claims to the Examiner (see attached interview agenda). An amendment to the record appears below. Should the changes and/or additions be unacceptable to 

 Please replace claims filed on 11/29/2021 with the claims as listed below:
IN THE CLAIMS
  (Currently amended)  A method for information processing, comprising:
receiving, at a storage device, a data block and fingerprint information correlated with the data block, the fingerprint information being configured to identify the data block; and
determining a storage position of the received data block based on predetermined correlations between fingerprint information and storage positions as well as the received fingerprint information, the predetermined correlations comprising at least correlations between historical fingerprint information correlated with stored data blocks and historical storage positions;
wherein receiving the data block and the fingerprint information correlated with the data block comprises:
receiving, at a network switching device from a terminal device, the data block; and 
receiving, at the storage device from the network switching device, the data block and the fingerprint information correlated with the data block, wherein the received fingerprint information is generated by the network switching device based on the data block;
wherein the network switching device comprises a programmable switch and is implemented in an edge device of a network separate from a storage system that includes the storage device;
wherein the programmable switch of the network switching device is programmed to (i) perform hash operations and/or checksum operations on the data block to generate the fingerprint information, (ii) combine the fingerprint information with a packet that holds 
wherein the terminal device comprises an Internet of Things device that 

  (Original)  The method of claim 1, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is not found in the predetermined correlations,
specifying a storage position for the received data block, and
updating the predetermined correlations according to a correlation between the received fingerprint information and the specified storage position.

  (Original)  The method of claim 2, further comprising:
storing the received data block in the specified storage position.

  (Original)  The method of claim 1, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is found in the predetermined correlations, acquiring a storage position correlated with the received fingerprint information as the storage position of the data block.

  (Original)  The method of claim 1, wherein receiving the fingerprint information comprises:
receiving at least one of hash information and checksum information that are correlated with the data block.

  (Canceled) 

  (Currently amended)  An electronic device, comprising:
at least one processing unit; and
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein when executed by the at least one processing unit, the instructions cause the device to perform steps of:
receiving a data block and fingerprint information correlated with the data block, the fingerprint information being configured to identify the data block; and
determining a storage position of the received data block based on predetermined correlations between fingerprint information and storage positions as well as the received fingerprint information, the predetermined correlations comprising at least correlations between historical fingerprint information correlated with stored data blocks and historical storage positions;
wherein receiving the data block and the fingerprint information correlated with the data block comprises:
receiving, at a network switching device from a terminal device, the data block; and 
receiving, at the storage device from the network switching device, the data block and the fingerprint information correlated with the data block, wherein the received fingerprint information is generated by the network switching device based on the data block;
wherein the network switching device comprises a programmable switch and is implemented in an edge device of a network separate from a storage system that includes the storage device; 
wherein the programmable switch of the network switching device is programmed to (i) perform hash operations and/or checksum operations on the data block to generate the fingerprint information, (ii) combine the fingerprint information with a packet that holds the data block, and (iii) forward the packet combined with the fingerprint information to the storage device; and 
wherein the terminal device comprises an Internet of Things device that 

  (Original)  The device of claim 7, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is not found in the predetermined correlations,
specifying a storage position for the received data block, and
updating the predetermined correlations according to a correlation between the received fingerprint information and the specified storage position.


  (Original)  The device of claim 8, wherein when executed by the at least one processing unit, the instructions further cause the device to perform a step of:
storing the received data block in the specified storage position.

  (Original)  The device of claim 7, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is found in the predetermined correlations, acquiring a storage position correlated with the received fingerprint information as the storage position of the data block.

  (Original)  The device of claim 7, wherein receiving the fingerprint information comprises:
receiving at least one of hash information and checksum information that are correlated with the data block.

  (Canceled)  

  (Currently amended)  A non-transitory computer-readable storage medium with computer programs stored thereon, wherein when executed by a machine, the computer programs implement a method for information processing, the method comprising:
receiving, at a storage device, a data block and fingerprint information correlated with the data block, the fingerprint information being configured to identify the data block; and
determining a storage position of the received data block based on predetermined correlations between fingerprint information and storage positions as well as the received fingerprint information, the predetermined correlations comprising at least correlations between historical fingerprint information correlated with stored data blocks and historical storage positions;

receiving, at a network switching device from a terminal device, the data block; and 
receiving, at the storage device from the network switching device, the data block and the fingerprint information correlated with the data block, wherein the received fingerprint information is generated by the network switching device based on the data block;
wherein the network switching device comprises a programmable switch and is implemented in an edge device of a network separate from a storage system that includes the storage device; 
wherein the programmable switch of the network switching device is programmed to (i) perform hash operations and/or checksum operations on the data block to generate the fingerprint information, (ii) combine the fingerprint information with a packet that holds the data block, and (iii) forward the packet combined with the fingerprint information to the storage device; and 
wherein the terminal device comprises an Internet of Things device that 

  (Previously presented)  The non-transitory computer-readable storage medium of claim 13, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is not found in the predetermined correlations,
specifying a storage position for the received data block, and
updating the predetermined correlations according to a correlation between the received fingerprint information and the specified storage position.

  (Previously presented)  The non-transitory computer-readable storage medium of claim 14, further comprising:
storing the received data block in the specified storage position.

  (Previously presented)  The non-transitory computer-readable storage medium of claim 13, wherein determining the storage position of the received data block comprises:
searching the predetermined correlations for the received fingerprint information; and
in response to a determination that the received fingerprint information is found in the predetermined correlations, acquiring a storage position correlated with the received fingerprint information as the storage position of the data block.

  (Previously presented)  The non-transitory computer-readable storage medium of claim 13, wherein receiving the fingerprint information comprises:
receiving at least one of hash information and checksum information that are correlated with the data block.

  (Canceled)  

19.  (Canceled)  

20.  (Previously presented)  The non-transitory computer-readable storage medium of claim 13, wherein receiving the fingerprint information comprises receiving checksum information that is correlated with the data block, the checksum information comprising an XOR checksum.

21.  (Canceled)  



23.  (Canceled)  

24.  (Previously presented)  The non-transitory computer-readable storage medium of claim 13, wherein the predetermined correlations comprise a table of correlations between historical fingerprint information correlated with stored data blocks and historical storage positions.

25.  (Previously presented)  The device of claim 7, wherein the predetermined correlations comprise a table of correlations between historical fingerprint information correlated with stored data blocks and historical storage positions.

26.  (Previously presented)  The method of claim 1, wherein the predetermined correlations comprise a table of correlations between historical fingerprint information correlated with stored data blocks and historical storage positions.


Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 20, 22, and 24-26 are allowed.
 The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest the distinct features “wherein the programmable switch of the network switching device programmed to generate the fingerprint information associated with the data block, combine then finger print information with a packet that hold the data block, and forward the packet combined . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
December 29, 2021